UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6916



ANDY LEE WRIGHT,

                                              Plaintiff - Appellant,

          versus


THEODIS BECK, State Secretary of North
Carolina; BOYD BENNETT, Director of Prisons,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:05-CT-00543-D)


Submitted:   January 5, 2007             Decided:   February 13, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andy Lee Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andy Lee Wright appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find that this

appeal is frivolous.       Accordingly, we dismiss the appeal for the

reasons stated by the district court. Wright v. Beck, No. 5:05-CT-

00543-D (E.D.N.C. Nov. 21, 2005, and Apr. 6, 2006).                We deny

Wright’s   motion    for   default   judgment;    his   request    for   an

independent counsel, which we construe as a motion for appointment

of counsel; and his motion to compel and for intervention, which he

submitted under Fed. R. Civ. P. 24.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  DISMISSED




                                  - 2 -